Title: To Thomas Jefferson from Tobias Lear, 1 February 1792
From: Lear, Tobias
To: Jefferson, Thomas


          
            United States, Feby. 1st. 1792
          
          By the President’s command, T. Lear has the honor to transmit to the Secretary of State a Copy of the Speech of Lord Dorchester to the Western Indians—and of a letter from Colo. Beckwith to the Secretary to the Treasury accompanying said speech.—The President wishes the Secretary of State to look over these papers before he sees the President.
          
            Tobias Lear. Secretary to the President of the United States
          
        